Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance: the combination of elements as claimed is deemed to be directed to an unobvious improvement over the invention patented by Bohner (2017 0350426). Bohner discloses a hydromechanical linear converter comprising a piston unit movable relative to a cylinder (1); a working connection (connected to 33) and a fluid connection (connected to 50) opening into a hydraulic working chamber delimitied by the cylinder and a piston (e.g. 11) of the piston unit; a valve unit (50) communicating hydraulically with the fluid connection and having a supply connection, and switchable between a first switching position connecting the supply connection to the fluid connection (fig 7) and a second switching position blocking fluid relative to the supply connection (fig 8); a valve body (including 54), movable along a valve axis relative to a valve housing (50) of the valve unit, and having a valve head (54) cooperating with a valve seat (53) of the valve housing; a spring unit (59) preloads the valve body to the first switching position, where the valve head is lifted from the valve seat; and an electromagnetic actuator (55) acting on the valve body via a purely mechanical action (via 56, 58), operable to adjust the valve body against a force of the spring unit to the second switching position, where the valve head rests sealingly on the valve seat.
The difference comprises that the valve body is sealingly guided in the valve housing, and together delimits a hydraulic operating chamber, which communicates hydraulically with the fluid connection via a compensation channel, such that pressurization of the hydraulic operating chamber acts on the valve body in a direction opposite to the spring unit; with surface portions of the valve body along the valve axis delimiting the hydraulic operating chamber are larger than surface portions of the valve body exposed to a pressure prevailing in the fluid connection in the second switching position acting on the valve body in a same direction as the spring unit.

accompanies the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745